*
'




         Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 7
    .
    j
    ;
    j                                                                                                                                       .
    !
    .
    '         .
                                                                                                                                        1
    j
    .     ' .,                                                                                                   .          j
                                                                                                                                        1
                                                                                                                                        j
                                                                                                                                        y
    !
    I     . UNITED       STATES DISTRICT COURT'
                                                                                                                            w;
                                                                                                                             .

                                                                                                                               -        j
                                                                                                                                        !
                                                                                                                                        j
    '             SOUTHERN DISTRICT OF NEW YORIC                                                                                        t
                                                                                                                                        k

    l
    .                                                                             :                                  -7                 p
    l
    1              tiuz.
                       rso sznrss oy Axsnzca                                      :
                                                                                  :         (
                                                                                            v
                                                                                            .--
                                                                                            -
                                                                                            y .zn--zpcz
                                                                                              x
                                                                                              o       t.'(ia,
                                                                                                        us ''p
                                                                                                             /î'''
                                                                                                                //                      t
                                                                                                                                        f
    :
                                                                                                             r
                                                                                                             .
                                                                                                                     ..
    :E
     ;
     j
     1
     :                           ,,..
                                 .  ,-
                                     ,,   .-
                                           4$
                                            j,4
                                              ),.,
                                                 j,   ,,,,,
                                                              .
                                                                                  ::
                                                                                              ..
                                                                                                                                        1
    )                                                                             :         19 cr.                                      t
    1
    '              MUSTAPHA RAJI,                                                                                                       l
    '                                                                         ,   :                                           '         I
    1                                                                             :                                                     p
                                         t (-.
                                             d.
                                              ().i!;-!-jj.
                                                         -
                                                         ,                             '.
                                                                                                                 '        .
                                                                                                                          ' , )- ;,
                                                                                                                                  ;'
                                                                                                                                   ,,
                                                                                                                                   .    ,
                                                                                                                                        1
                                       f
                           Defendant. 't.,
                                         j
                                       zt/ ...
                                             l
                                             ij  ij
                                                    -j.yé
                                                                                  -
                                                                                                   s .
                                                                                                    .,.y .           .
                                                                                                                     (
                                                                                                                     .,y
                                                                                                                       .
                                                                                                                       ,,.
                                                                                                                         j
                                                                                                                         .,,
                                                                                                                         , f,.
                                                                                                                             ,
                                                                                                                             )          j
    -


    1         ----- --- --- --- - x:                                                                                                    j
                                                                                                                                        y
                                                                                                                                        '
                                                                                                                                        l
                                                                                                                                        i
                                                                  :CUNT ONE                                                             t
    1
    j              '                                  (conspiracy to commlt Wire Fraud)                                                 1
                                                                                                                                        (
                                                                                                                                        2
                                                                                                                                        .

    I                           Thesra
                                     'ndJurycharges:                                                                                    j
                                                                                                                                        .
                                                                                                                                        i
                                1.            From at least in or about July '2018 up to and                                            l
                                                                                                                                        ;
    '                                                                                                                                   j
              including at least in or about september 2018, in the southern
                                     ,
                                                                                                                                        l
    .
                                                                  '
                                                                  .
                                                                  '
                                                                  N
                                                                  .
                                                                                                                                        k
                                                                                                                                        l
                                                                                                                                        ç
              District of New York and elsewhere, MUSTAPHA RAJI, the                                                                    )
    '
                                                                                                                                        k
                                                                                                                                        i
              defendant, and others known and unknown, willfully and
                                                                                                                                        i
                                                                                                                                        !
                                                                                                                                        .
                                                                                                                                        ;
    j      .k                                                                                                        .        .         î
                                                                                                                                        '
                                                                                                                                        i
                  nowingly, did combine, conspire, confederate, and agree                                                               ;
                                                                                                                                        t
              together and with each other to commit wire fraud, in violation                                                           p
    l                                                                                                                                   I
                                                                                                                                        j
              Of Title 18, United States Code, Section 1343.                                                                            ;
                                           !
                                           '                                                                                            L
                            2.               It Was a part and an object of the conspiracy               .                              ï
    l                                                                                                                                   .
                                                                                                                                        j
    )        thatMUSTAPHA RAJI,thedefendant,and others known and unknown,                                                               j
                                                                                                                                        :
                                                                                                                                        i
    lp                                                            ',.
                                                                  ,
                                                                                                                                        i
             willfully and knowingly, having devised and intending to devise                                                            j
    l
    '
                                                                                                                                        5
                                                                                                                                        .
             a scheme and artifice to defraud and for obtaining money and                                                               7
                                                                                                                                        y
    .                                                                                                                                   (
                                                                                                                                        )
                                                                                                                                        .

             Property by means Of false and fraudulent pretenses,                                                                       l
                                                                         '
                            .
                                                                                                                                        j
             representations, and promises.. would and did transmit and cause                                                           @
                                                                                                                                  '
                                                                                                                                        i
                                                                                                                                        .
                                                                                                                                        1
             to be transmitted b y means of.wire, radio , and television                                                                ï
                                                                                                                                        l
                                                                                                                                        (
                                                                                                                                        C
                        .
    .                                                                                                                                   r
    l                                                                                                                                   1
                                                                                                                                        )
    1                                                                                                                                   '
                                                                                                                                        2
    .                                                                                                                '                  i
                                                                                                                                        !   .
    1
    !                                                                                                                                   ù
                                                                                                                                        !
    j                                                                                                                                   '
    if
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 7




     communication in interstate and foreign commerce, writings,

     signs, signals, picturesr and sounds for the purpose

     executing such scheme and artifice/ in violation of Title 18,

     United States Code, Section 1343, to wit, RAJI participated in a

     scheme to fraudulently induce ça corporate victim to conduct an

     interstate wire transfer in the amount of approximatqly

     million,     a bank account controlled by a co-conspirator.

                (Title 18r United States Codep Section 1349.)
                                  COUNT > 0
                                 (Wire Fraud)
                The Grand Jury further charges :

                     From at least ,in or about July 2018 up to and

     including at least in or about September 2018, in the Southern

     District of New York and elsewhere, MUSTAPHA RAJI, the

     defendant, willfully and knowingly, having devised and intending

        devise a scheme and artifice to defraud and for obtaining

    money and property by m eans of false and fraudulent pretenses,

    representations, and promises, transmitted and cause to be

    transmitted by means of wire, radio, and television

    communication in interstate and foreign commerce, writings,

    signsr signals, pictures, and sounds for the purpose of

    executing such scheme and artifice, to witz RAJI participated

      scheme to fraudulently induce a corporate victim to conduct an
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 7




     interstate wire transfer in the amount of approximately $1.7
     million, to a bank account controlled by a co-conspirator.

            (Title 18, United States Code, Sections 1343 and
                                  COUNT THREE
                            (Receipt of SEolen Funds)

                The Grand Jvry further chargea:
                     From at least in or about July 2018 up to and
                        '
     including at least in or about September 2018,           Southern

     Distrlct of New York and elsewhere, MUSTAPHA RAJI, the
     defendant, received, possessed, concealed, stored, bartered,

     sold, and disposed of goods, wâres, merchandise, securitiesz and
     money, of the value of 45,000 and more, which had crossed a
                                          f
     state boundary after being stolen, unlawfully converted, and

     taken, knowing the same to have been stolen, unlawfully
     converted, and taken, to wït, MUSTAPHA RAJI receivedz and aided

     and abetted the receipt of, approximately $1.7 million
    proceeds of a fraud scheme via a wire transfer from a bank

    New York to a bank account in Florida controlled by a

     conspirator ,

            (Title l8, United States Code, Sections 2315 and 2.)
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 7




                                 COUNT FOUR
                                                                                  )
                        (Money Laundering Conspizacy)
               The Grand Jury further charges :

                    From at least        about July 2018 'up to and

     including at least in or about September 2018, in the Southern

     District of New York and elsewhere, MUSTAPHA RAJI, the

     defendant, and others known and unknownr knowingly did combine?

     conspire, confederate and agree together and with each other

     commit money laundering,     violation of Title     United States

     Code, Sections 1956(a)(1)(B)(i) and 1957(a).
                       was a part and an object of the conspiracy
     that MDSTAPHA RAJI, the defendant, and others known and unknown,

     knowing that the property involved in a financial transaction

     represented the proceeds of some form of unlawful activity,

     would and did conduct and attempt to conduct such a financial

     transaction which in fact involved the proceeds of specified

     unlawful activity, to wit, the wire fraud offenses charged in

     counts One and Two of this Indtctment, in violation of 18

    :5 1313 and 1349, knowing that the transaction was designed in

    whole and in part to conceal and disgvise the nature, the

    location, the source, the ownership , and the control of the

    proceeds of specified unlawful activity,      violation    T it le

        United States Code, Section 1956(a)(1)(B)(i).
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 7




                            was further a part and an object of the
     conspiracy that MUSTAPHA RAJI, the defendant, and others known

     and unknown, knowingly would and did engage and attempt to

     engage in a monetary transaction in criminally derived property

          value greater than $10,000 Ehat was derived from specified
     unlawful activity, to wit, the proceeds of the wire fraud

     offenses charged in Counts One and Two of this Indictment,
     violation      Title       United KStates Code, Section 1957(a).

                 (Title l8, Dnited States Code, Section 1956(h).)
                               FORFEITURE ALLkGATION
                      As a result of committing the offenses alleged

     Counts One through Three of this Indictment , MUSTAPHA RAJI, the

     defendant, shall forfeit to the United States, pursuant to Title

         United States Code, Section 98l (a)(1)(C) and Title 28,

     United States Code, Section 2161(c), any and al1 property, real
    and personal, that constitutes or is derived from proceeds

    traceable to the commission of said offenses, including but not

    limited to a sum of money in United States currency representing

    the amount of proceeds traceable to the commission of said

    offenses .

                      As a result of committing the offense alleged in
    Count Four of this Indictment, MUSTAPHA RAJI, the defendantz
                                                       ''
                                                       ,


    shall forfeit to Vhe United States, pursuant to Title 18, United
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 7




     States Code, Section 982 (a) (1), any and al1 property? real and
     personal, involved in said offense, or any property traceable to

     such property, including but not limited to a sum of money in

     United Statei
                 , currency representing the amount of.property

     involved ih said offense.


                         SUBSTITUTE ASSET PROV ISION

                       any of the above described forfeitable

     property, as a result of any act or omission of the .defendant:

                         cannot be located upon the exercise of due

     diligence;

                        has been transferred or scld tor or deposited

     with, a third person;

                        has been placed Veyond the Jurisdiction of
     the Court;

                    (d) has been substankially dïminished in value;


                    (e) has been commingled with other property which
     cannot be subdivided without difficulty;

       is the intent of the United States, pursuant to Title 21?

    United States Code, Section 853(p) and Title 28# United States
    code, sectiop 2461 (c), to seek forfeiture of any other property
Case 0:19-mj-06620-AOV Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 7




        the defendant up to the value of the above forfeitab le

     property .

             (Title l8, United States Code, Sections 981 and 9827
                Title 21, United Stâtes Code, Section 853; and
                 Title 28, United States Code, Section 2461.)


                                                     V.
     -
     fsk-
        k-ï'E'Rsox '                     GEOFF   Y   . BERMAN
                                         United S    tes Attorney
